DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/193,069 is filed on 3/5/2021 and claims foreign priority to EP 20 161 279.3 03/05/2020.
   Current Status
This office action is the first action on the merits wherein claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10, 12-15, are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0246953 A1, Engel in view of US 2001/0049589 A1 Yasuda et al, hereinafter referenced Yasuda.
As to independent claim 1, Engel teaches “A method for creating a measurement plan of a dimensional measuring apparatus or for controlling a measurement of the dimensional measuring apparatus, the method comprising:” ([abstract] and wherein coordinate measuring machine is disclosed and the measuring apparatus CMM is illustrated in fig 1. Moreover, fig 6 step 106, [0015] and [0040-0041] wherein the path is determined/calculated which reads on “creating a measurement plan”.)
“receiving a plurality of setting parameters defining a measurement or control command of a plurality of measurement or control commands of the dimensional measuring apparatus;” ([0038] “measuring at least one position change sensor” also see [0047-0048]. [0056] “determine the position of the sensor in three spatial directions” and [0084] “measuring only a linear acceleration in one spatial direction”; i.e. the measurement of the parameter to be calculated in order to determine the path of the optical sensor and determine the corresponding speed. Moreover, [0107-0108], “control unit”, “path”, “speed”).
 “evaluating the plurality of setting parameters based on at least one of a statistical evaluation and an evaluation using machine-assisted learning;” ([0035] “self- learning”; “can optimize itself” reads on “machine assisted learning”. The exact statistical evaluation has not been expressly disclosed by Engel, yet one of ordinary skill in the art would expect implementing statistical approaches within the learning process.)
However, if the explanation of the statistical approach being implicitly implemented to be challenged, then the following rejection to be implemented for the sake of providing a compact prosecution. 
Yasuda teaches “evaluating the plurality of setting parameters based on at least one of a statistical evaluation” ([abstract] “by performing a statistic calculation by use with the measured plurality of coordinate positions, arrangement coordinate values upon the design of the specific points”; “and determining coordinate positions of respective said specific points of the plurality of processing areas on the static coordinate system XY by using the calculated parameters.” Moreover, claim 1, “a statistical computation”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would include the statistical determination of Yasuda to be part of the self-learning of Engel (if it has not already been implemented) in order to attain the desired outcome implementing well-known approaches applied within the art (KSR). 
Engel as modified teaches “determining a presetting that assigns at least one setting parameter of the evaluated plurality of setting parameters to the measurement or control command;” (claims 7-8, wherein “a predetermined measure” reads on “presetting parameter”, also see [0027], as the difference between the measured values and the predetermined measure. Moreover, [0109] and [0045] wherein the “start and end of the exposure process” and “start and target points”, reads on “presetting parameter”.)
Engel as modified teaches “and outputting a setting parameter proposal based on the determined presetting in response to receiving an input command for selecting the measurement or control command.” ([0075] “control unit 14 also comprises output means for outputting the data obtained by the coordinate measuring machine 12 in a suitable form”. Moreover, [0063] the applied path which is synchronized with the exposure time reads on “outputting setting parameter”, also see [0108] and fig 6.)

As to independent claim 12, Engel teaches “A non-transitory computer-readable medium comprising program code configured to carry out a method when the program code is executed by a computer system, the method comprising:” ([abstract] and wherein coordinate measuring machine is disclosed and the measuring apparatus CMM is illustrated in fig 1. Moreover, fig 6 step 106, [0015] and [0040-0041] wherein the path is determined/calculated which reads on “creating a measurement plan”. Moreover, [0074] and fig 1, items 14 and 16, see the computer and the arithmetic logic unit 16.”
“receiving a plurality of setting parameters defining a measurement or control command of a plurality of measurement or control commands of a dimensional measuring apparatus;” ([0038] “measuring at least one position change sensor” also see [0047-0048]. [0056] “determine the position of the sensor in three spatial directions” and [0084] “measuring only a linear acceleration in one spatial direction”; i.e. the measurement of the parameter to be calculated in order to determine the path of the optical sensor and determine the corresponding speed. Moreover, [0107-0108], “control unit”, “path”, “speed”).
“evaluating the plurality of setting parameters based on at least one of a statistical evaluation and an evaluation using machine-assisted learning;” ([0035] “self- learning”; “can optimize itself” reads on “machine assisted learning”. The exact statistical evaluation has not been expressly disclosed by Engel, yet one of ordinary skill in the art would expect implementing statistical approaches within the learning process.)
However, if the explanation of the statistical approach being implicitly implemented to be challenged, then the following rejection to be implemented for the sake of providing a compact prosecution. 
Yasuda teaches “evaluating the plurality of setting parameters based on at least one of a statistical evaluation” ([abstract] “by performing a statistic calculation by use with the measured plurality of coordinate positions, arrangement coordinate values upon the design of the specific points”; “and determining coordinate positions of respective said specific points of the plurality of processing areas on the static coordinate system XY by using the calculated parameters.” Moreover, claim 1, “a statistical computation”.)
It would have been oblivious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the statistical determination of Yasuda to be part of the self-learning of Engel (if it has not already been implemented) in order to attain the desired outcome implementing well-known approaches applied within the art (KSR). 
Engel as modified teaches “determining a presetting that assigns at least one setting parameter of the evaluated plurality of setting parameters to the measurement or control command;” (claims 7-8, wherein “a predetermined measure” reads on “presetting parameter”, also see [0027], as the difference between the measured values and the predetermined measure. Moreover, [0109] and [0045] wherein the “start and end of the exposure process” and “start and target points”, reads on “presetting parameter”.)
Engel as modified teaches “and outputting a setting parameter proposal based on the determined presetting in response to receiving an input command for selecting the measurement or control command.” ([0075] “control unit 14 also comprises output means for outputting the data obtained by the coordinate measuring machine 12 in a suitable form”. Moreover, [0063] the applied path which is synchronized with the exposure time reads on “outputting setting parameter”, also see [0108] and fig 6.)

As to independent claim 13, Engel teaches “A device for creating a measurement plan of a dimensional measuring apparatus or for controlling a measurement of the dimensional measuring apparatus, the device comprising:” ([abstract] and wherein coordinate measuring machine is disclosed and the measuring apparatus CMM is illustrated in fig 1. Moreover, fig 6 step 106, [0015] and [0040-0041] wherein the path is determined/calculated which reads on “creating a measurement plan”.)
“a display;” ([0051] “it displays the greatest variation”, i.e. the results are displayed via a display.)
“and a control system, wherein the control system is connected to the display via a data connection and configured to:” ([0074] and fig 1 item 16 and control unit 14 “
“receive a plurality of setting parameters defining a measurement or control command of a plurality of measurement or control commands of the dimensional measuring apparatus;” ([0038] “measuring at least one position change sensor” also see [0047-0048]. [0056] “determine the position of the sensor in three spatial directions” and [0084] “measuring only a linear acceleration in one spatial direction”; i.e. the measurement of the parameter to be calculated in order to determine the path of the optical sensor and determine the corresponding speed. Moreover, [0107-0108], “control unit”, “path”, “speed”).
“evaluate the plurality of setting parameters based on at least one of a statistical evaluation and an evaluation using machine-assisted learning;” ([0035] “self- learning”; “can optimize itself” reads on “machine assisted learning”. The exact statistical evaluation has not been expressly disclosed by Engel, yet one of ordinary skill in the art would expect implementing statistical approaches within the learning process.)
However, if the explanation of the statistical approach being implicitly implemented to be challenged, then the following rejection to be implemented for the sake of providing a compact prosecution. 
Yasuda teaches “evaluating the plurality of setting parameters based on at least one of a statistical evaluation” ([abstract] “by performing a statistic calculation by use with the measured plurality of coordinate positions, arrangement coordinate values upon the design of the specific points”; “and determining coordinate positions of respective said specific points of the plurality of processing areas on the static coordinate system XY by using the calculated parameters.” Moreover, claim 1, “a statistical computation”.)
It would have been oblivious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the statistical determination of Yasuda to be part of the self-learning of Engel (if it has not already been implemented) in order to attain the desired outcome implementing well-known approaches applied within the art (KSR). 
Engel as modified teaches “determine a presetting that assigns at least one setting parameter of the evaluated plurality of setting parameters to the measurement or control command;” (claims 7-8, wherein “a predetermined measure” reads on “presetting parameter”, also see [0027], as the difference between the measured values and the predetermined measure. Moreover, [0109] and [0045] wherein the “start and end of the exposure process” and “start and target points”, reads on “presetting parameter”.)
Engel as modified teaches “and output a setting parameter proposal based on the determined presetting in response to receiving an input command for selecting the measurement or control command.” ([0075] “control unit 14 also comprises output means for outputting the data obtained by the coordinate measuring machine 12 in a suitable form”. Moreover, [0063] the applied path which is synchronized with the exposure time reads on “outputting setting parameter”, also see [0108] and fig 6.)

As to claims 2 and 15, Engel as modified teaches “wherein each of the plurality of setting parameters comprises at least one of parameter values and information defining the measurement or control command.” ([0038] “measuring at least one position change sensor” also see [0047-0048]. [0056] “determine the position of the sensor in three spatial directions” and [0084] “measuring only a linear acceleration in one spatial direction”; i.e. the measurement of the parameter to be calculated in order to determine the path of the optical sensor and determine the corresponding speed. Moreover, [0107-0108], “control unit”, “path”, “speed”).

As to claim 8, Engel as modified teaches “wherein the receiving, evaluating, determining, and outputting are performed iteratively, with each iteration beginning upon conclusion of a prior iteration.” ([0035] the repetitive steps based on previous steps is inherent and essential element of machine learning/ self-learning and artificial intelligence. Also see [0065] “active feed-back”.)

As to claim 10, Engel as modified teaches “receiving a further input command for selecting an unknown measurement or control command;” ([0108] “It is to be borne in mind here that a first constant, which is initially unknown”
Engel as modified teaches “comparing the unknown measurement or control command with the plurality of measurement or control commands;” ([0099-0103] “A comparison of the change in position” wherein the change is initially is unknown as in [0108], also see claim 7.)
“determining a similar measurement or control command from the plurality of measurement or control commands, which is similar to the unknown measurement or control command, based on the comparison;” ([0099-0103] wherein the tolerance range reads on “similar”. Moreover, fig 4 when the result of step 90 is No then, similar commands to be re-applied. Furthermore, [0061] “output similar deviations from a desired movement”)
 “and outputting the setting parameter proposal with respect to the similar measurement or control command.” ([0061] “output similar deviations from a desired movement”.)

As to claim 14, Engel as modified teaches “further comprising the dimensional measuring apparatus.” ([0035] “coordinate measuring machine”, also see [0042-0044], and claim1.) 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Engel as modified by Yasuda as applied to claims 1 and 13 above, and further in view of US 2020/0158499 A1, Stoppe et al, hereinafter referenced as Stoppe.  The PGpub of Stoppe is used as a translated version of DE102017108874.1 published on 10/31/2018.    
As to claims 3 and 16, Engel as modified teaches determination in frequency domain as in [0013], yet is silent in regards to statistical evaluation.
Stoppe teaches “wherein the statistical evaluation comprises determining a frequency distribution in which a frequency value is assigned to each of the received plurality of setting parameters.” ([0040-0044] wherein the “spatial frequency” reads on “frequency distribution in which a frequency value is assigned to each of the received plurality of setting parameters.” See [0037] “The different illumination geometries or the associated different images can be separated from one another by way of time division multiplexing or frequency division multiplexing.” Moreover, [0095-0098] wherein the implementation of statistical parameters is disclosed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the statistical evaluation determining frequency distribution of Stoppe to the measurement correction process of Engel, in order to provide reliable and accurate measurements and possible anomalies of the measured object (Stoppe [0012] and [0008])

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Engel as modified by Yasuda and Stoppe as applied to claims 3 and 16 above, and further in view of DE102018209570A1 Lars et al, hereinafter referenced as Lars. A translated copy is attached hereto the office action.
As to claim 4 and 17, Engel as modified teaches the limitations of claims 3 and 16 respectively above.
Engel teaches self-learning [0035] which means the parameter assignment has been applied already yet Engel is silent in regards to the control command dependent on frequency distribution. 
Lars teaches “wherein determining the presetting comprises assigning the at least one setting parameter of the plurality of setting parameters to the measurement or control command depending on a frequency distribution.” ([abstract] “with a predetermined number i of decoding values (DWi) being determined in a decoding step (S3), with at least a proportion of an intensity value of a spatial point of the three-dimensional image having the spatial point coordinate” wherein the predetermined value i is proportional to the spatial point of the thee-dimensional image. Moreover, [0008-0012] the setting parameters of the coding values are assigned, such values are relative to the object position of the object. Moreover, [0012] “Function values of the decoding function are determined in dependence on spatial coordinates of object points”. Moreover, [0039-0041] the measured frequency corresponding to the position is disclosed; “The location-dependent coding function used according to the invention replaces such an explicit interpolation by a multiple use of the measured frequency components (of the measured image data). In other words, the location-dependent coding function performs a location-dependent weighting of the frequency components of the measured image data.”, also see [0061] and [0092] “spatial frequencies properties”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique in the art of adapting the frequency of the position/shape properties of Lars to the self-learning process of Engel, in order to attain the desired results of assigning compatible parameters, yet in a cost-effective, space saving, and less energy consumption manner. (Lars [0041])

Claims 5, 7, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Engel as modified by Yasuda as applied to claims 1 and 13 above, and further in view of US 2018/0189610 A1, Kandemir et al, hereinafter referenced as Kandemir.

As to claims 5 and 18, Engel as modified teaches the limitations of claims 1 and 13 respectively.
Engel is silent in regards to probability distribution.

Kandemir teaches “wherein the evaluation using machine-assisted learning comprises determining a probability distribution in which a probability value is assigned to each of the received plurality of setting parameters.” ([0071], [0086] “Images that form a candidate subset are selected from the resultant distribution of probabilities by the method of drawing lots. Based on these images of the candidate subset, the supervised learning step is performed” also see [0028-0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known method of implementing the technique of probability distribution to the learning process of Kandemir to the self-learning approach of Engel [0035] in order to attain the desired results, yet with a great accuracy detection (Kandemir [0005-0010] and [0015].) Moreover, since Engel does not disclose a defined step or technique applied within the self-learning approach [0035], thus well-known techniques applied within the art would be expected and applied.

As to claims 7 and 20, Engel as modified teaches “wherein the probability values are determined using a predetermined training data set.” ([0035] the self-learning aspect is based on trained data set by the definition of machine learning and artificial intelligence concept, as this aspect is an essential factor of machine learning.)
However, Engel is silent in regards to expressly disclosing the probability limitation.
Kandemir teaches “wherein the probability values are determined using a predetermined training data set.” ([0071], [0086] “Images that form a candidate subset are selected from the resultant distribution of probabilities by the method of drawing lots. Based on these images of the candidate subset, the supervised learning step is performed” also see [0028-0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known method of implementing the technique of probability distribution to the learning process of Kandemir to the self-learning approach of Engel [0035] in order to attain the desired results, yet with a great accuracy detection (Kandemir [0005-0010] and [0015].) Moreover, since Engel does not disclose a defined step or technique applied within the self-learning approach [0035], thus well-known techniques applied within the art would be expected and applied.

As to claim 9, Engel as modified teaches the limitations of claim 1 above.
Engel is silent in regards to “wherein the receiving, evaluating, determining, and outputting are performed in response to a user activation of a predefined assistance mode.”
Kandemir teaches “wherein the receiving, evaluating, determining, and outputting are performed in response to a user activation of a predefined assistance mode.” ([0005-0007] “user provides the system with ground truths”, also see [0018-0020] “user interface”; “set by a user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interaction technique of Kandemir within the machine learning aspect to the self-learning approach of Engel [0035] wherein such technique is applicable within the art, and would provide specific interactions with the user, wherein the user action would be directed specifically to a specific region and/or adjust a specific threshold as desired. (Kandemir [0041-0042] and [0020].)

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Engel as modified by Yasuda and Kandemir as applied to claims 5 and 18 respectively above, and further in view of Lars.

As to claims 6 and 19, Engel as modified teaches “wherein determining the presetting comprises assigning the at least one setting parameter of the plurality of setting parameters to the measurement or control command depending on the probability distribution.” (claim 6 and similarly 19, recites analogous limitations to claim 4 above and is therefore rejected under the same premise.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Engel as modified by Yasuda as applied to claim 1 above, and further in view of US 2017/0241759 A1, Werner et al, hereinafter referenced as Werner.

As to claim 11, Engel as modified teaches the limitation of claim 1.
Engel is silent in regards to “further comprising: receiving a further input command for selecting an unknown measurement or control command; comparing the unknown measurement or control command with the plurality of measurement or control commands; determining at least two similar measurement or control commands from the plurality of measurement or control commands, which are similar to the unknown measurement or control command, based on the comparison;” interpolating between pre-settings assigned to the at least two similar measurement or control commands; and outputting an interpolated setting parameter proposal.”
Werner teaches “further comprising: receiving a further input command for selecting an unknown measurement or control command; comparing the unknown measurement or control command with the plurality of measurement or control commands; determining at least two similar measurement or control commands from the plurality of measurement or control commands, which are similar to the unknown measurement or control command, based on the comparison; interpolating between pre-settings assigned to the at least two similar measurement or control commands; and outputting an interpolated setting parameter proposal.” ([0020-0023], [0031] and [0041-0043], the interpolation by definition is to insert intermediate values similar to at least two other values within a preselected path/values, in order to determine the unknown values/ alternatively fill the estimated unknown values. Wherein interpolation is based on similar “neighboring measurements”, also see [0054-0057] and claim 7. See fig 1-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the interpolation technique of Werner to the calculation process of Engel in order to reduce and eliminate erroneous and unknown parameters and provide reliable and accurate results and reduce deviation. ([0012-0015] Werner)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0073687 A1, Spalding et al, is drawn to precisely measuring position of a part to be inspected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        10/21/2022